Citation Nr: 0403479	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-12 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.      


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant had active military service from November 1968 
to October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office located 
in Huntington, West Virginia (RO).                 

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Under regulations 
implementing the VCAA, VA's duty to notify and duty to assist 
have been significantly expanded.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide notice of any information 
necessary to complete the claim, if it is incomplete.  
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim.  38 C.F.R. § 3.159(c).  

In this case, a review of the claims file does not reveal 
that the appellant has been advised of the changes brought 
about by the VCAA regulations.  Specifically, the appellant 
has not been sent any VCAA-type notice that relates directly 
to the rating issue on appeal, which is entitlement to an 
initial evaluation in excess of 50 percent for post-traumatic 
stress disorder (PTSD), and informed as to what evidence he 
is to submit and what evidence VA will obtain.  


In July 2003, the appellant testified at a personal hearing 
before the Board that he was receiving disability benefits 
from the Social Security Administration (SSA) based on his 
PTSD.  However, the SSA award decision and the medical 
evidence upon which the decision was based, is not part of 
the record.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).        

At a VA psychiatric examination in February 2002, the 
appellant stated that the last time he had worked on a full 
time basis was in December 1997.  The appellant indicated 
that he subsequently worked some part-time jobs, but that he 
completely stopped working in 1999.  He noted that he had 
participated in the Post-Traumatic Stress Disorder 
Residential Rehabilitation Program at the VA Medical Center 
(VAMC) in Martinsburg from September to November 2000.  
Following the mental status evaluation, the examiner 
diagnosed the appellant with chronic PTSD, severe.  The 
examiner assigned a Global Assessment of Functioning score of 
40 based on continuing severe symptoms of PTSD, as well as 
severe limitations in both social and occupational functions.  

Outpatient treatment records from the Martinsburg VAMC, from 
July 2002 to January 2003, show that during that period of 
time, the appellant participated in the Incentive Therapy 
Program (ITP) and worked at the "hobby shop."  The records 
reflect that in July 2002, it was noted that a copy of an ITP 
interim evaluation, which was completed by the appellant's 
supervisor, showed that the appellant received the highest 
rating in all categories.  According to the evaluation, the 
appellant was a "hard worker," and was "thought highly of 
by fellow veterans" and his supervisor.  

In a statement from the Vet Center dated in July 2003, it was 
reported that the appellant initially received counseling 
services at the Vet Center in September 1999 for three 
visits.  The appellant again entered counseling, while 
attempting ITP work at the Wood Hobby Shop, from September 
2001 to May 2003.  It was noted that the appellant then lost 
his job at the hobby shop, ran into some problems with his 
interpersonal support system, and began briefly abusing 
alcohol.  It was further indicated that the appellant 
remained impaired due to his PTSD, and was socially 
uncomfortable, and was limited in his work, as well as 
significant other activity.  The statement indicated that the 
appellant had been unsuccessful in maintaining employment 
since leaving the military.  

Thus, based on the above evidence, the Board finds that a VA 
psychiatric examination is necessary to determine the level 
of disability attributable to the appellant's service-
connected PTSD.    

In the July 2003 Board hearing, the appellant testified that 
he met at the Vet Center once a week.  In this regard, the 
evidence of record is negative for any treatment records from 
the Vet Center.  Inasmuch as the VA is on notice of the 
existence of additional records, these records should be 
obtained prior to any further appellate review of this case.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see 
generally Murincsak, 2 Vet. App. at 363, 372-73.  

Accordingly, this case is remanded to the RO for the 
following actions:  

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  The 
appellant should be specifically told of 
the information or evidence he needs to 
submit to substantiate his claim and what 
evidence VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected PTSD in recent 
years.  With any necessary authorization 
from the appellant, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to specifically 
include outpatient treatment records from 
the Martinsburg VAMC, from January 2003 
to the present, treatment records from 
the Vet Center, the SSA award 
determination letter, and any medical 
records upon which the SSA decision was 
based.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and his 
representative must then be given an 
opportunity to respond.   

2.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements for the 
appellant to be afforded a VA psychiatric 
examination to determine the current 
severity of the his service-connected 
PTSD.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
provide accurate and fully descriptive 
assessments of all psychiatric symptoms.  
The examiner must comment upon the 
presence or absence, and the frequency or 
severity of the following symptoms due to 
post-traumatic stress disorder:  
depressed mood; anxiety; suspiciousness; 
panic attacks; chronic sleep impairment; 
mild memory loss (such as forgetting 
names, directions or recent events); 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impairment of short- and 
long-term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation or mood; difficulty in 
establishing and maintaining effective 
work and social relationships; suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The 
examiner should also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning score 
together with an explanation of what the 
score represents in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for 
all opinions should be provided.  Any 
report prepared should be typed.

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report addresses all actions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.

5.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


